—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered June 27, 1997, convicting defendant, after a jury trial, of attempted grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation remarks are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Nardelli, Mazzarelli and Saxe, JJ.